DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,293,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are more broad and the more specific claims of 11,293,668 read on the more broadly recited claims within the current application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recite “is about to at least three”, it is unclear what is meant by this.
	Claims 9 and 17 recite “the thermal actuator”, in line 6.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 9 and 17 recite “and has a diameter that is larger than the central bore”, in line 9, it is unclear how the central bore can have a diameter that is larger than itself, it seems there is a second side central bore and a first side central bore where the second side central bore is larger in diameter than the first side central bore.
	Claims 9 and 17 recite “wherein the first side the nozzle” in lines 9-10, it should be -wherein the first side of the nozzle-.
	Claims 9 and 17 recite “the second bore portion” in line 11.  There is insufficient antecedent basis for this limitation in the claims.
	Claim 11 recites “a tank defining a valve chamber” from the rest of the claims (lines 3-5 for example) and the specification it seems like the tank defines the fluid chamber while the valve chamber is above the tank.
	Claims 12-17 are rejected for its incorporation of claim 11.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims have no art rejections and would be allowable if the above rejections are overcome.  The prior art fails to disclose the thermal mixing valve is arranged exterior to the tank and having the first and second fluid inlets extending into the fluid chamber.  Although many references teach having first and second fluid inlets extending into the fluid chamber, see prior art mentioned below, none teach the thermal mixing valve exterior to the tank.  It would not have been obvious to arrange the thermal mixing valve outside of the tank for the simple reason that there is no motivation to do so all the prior art embodiment show the thermal mixing valve within the fluid chamber or outside the fluid chamber but only one fluid inlet within the fluid chamber and as such no prior art motivation was found to combine those two different embodiments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drake (US Patent No. 6,041,742) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 4, inlet 34 and 35).
Hughes (US Patent No. 5,347,956) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 2, inlet 122 and 82).
Cohen (US Patent No. 4,305,547) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 1, inlet by spring check and 24).
Dodson et al (US Patent No. 3,447,560) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 3, inlet 40 and 46).
Beyerle et al (US PG Pub. No. 2012/0024968) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 1, inlet 210 and 230).
Boros et al (US Patent No. 10,837,676) - thermostatic mixing valve with two fluid inlets both within the fluid chamber (see figure 4, inlet 404 and from bottom of 112).




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762